DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Copies of each non-patent literature publication listed in the information disclosure statement (IDS) of 07/08/2019 were received on 06/09/2020. Accordingly, the information regarding the non-patent literature publications was considered. The Examiner appreciates the submission. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations are not modified by functional language.  Such claim limitation(s) is/are: “means different from the gait analysis” in claims 102-109, 111-112, 116, 122, 130, and 131; and “means different from the gait analysis and different from the assessment of the user’s balance” in claim 107.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45, 59, 114, 116, 118-120, 122-124, 126, 129, and 131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites “a screen” in lines 6 and 7-8. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 7-8 will be interpreted to be “the screen”. The inconsistent names are present in dependent claims 45, 114, 116, 122-124, 126, 129, and 131 which are rejected on similar grounds. For the purposes of examination, the second recitations of “a screen” will be interpreted to be “the screen”.
Claim 59 recites the limitation "the medical condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation of “the medical condition or disease” will be interpreted to be “the medical disease”. 

Claim 119 recites the limitation "the medical condition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation of “the medical condition or disease” will be interpreted to be “the medical disease”.
Claim 120 recites the limitation "the medical condition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation of “the medical condition or disease” will be interpreted to be “the medical disease”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 18, 49, 59, 60, 100-104, 118, and 120 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0287146 A1 (Pathak) in view of US 2017/0352179 A1 (Hardee). 
With regards to claim 1, Pathak discloses a method (Abstract describes a process) comprising: determining a gait attribute of a user of a mobile or wearable device in real time as the gait attribute occurs by leveraging the mobile or wearable device; wherein the mobile or wearable device is carried by the user (¶ [0035] discloses a risk score being computed in real time as the various forms of motion data are being captured and tracked for a user; ¶ [0036] disclose motion features being determined, wherein the motion features include gait attributes, wherein ¶ [0035] discloses the motion features are used to compute a risk score; Fig. 1 and ¶ [0032] disclose the motion data being captured by a wearable device 155); determining a model of a medical disease of the user with a machine learning algorithm that leverages factors comprising the determined gait attribute (¶ [0035] discloses comparison of tracked movements of a user model with a machine learning model trained to represent a specific chronic neurodegenerative or musculoskeletal disease when computing a risk score for a patient; ¶ [0035] discloses that the risk score is indicative of a patient having or developing a chronic neurogdegenerative or musculoskeletal disease, thereby indicating that the risk score is a representation (i.e., model) of at least one aspect of a medical disease of the user); and controlling an aspect of an application by leveraging the determined model (¶ [0068] discloses generating reports that include visualizations of the real-time risk score). 
Pathak is silent with regards to the aspect of the application being of the mobile or wearable device and that it is controlled in real time as the gait attribute occurs. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses controlling in real time, as an activity is performed, an aspect of an application of a wearable device 110 (¶ [0042] discloses attributes of an avatar are displayed on display 118 of wearable device 110 in real-time as the user performs an activity), wherein the wearable device 110 is also configured to monitor parameters of the activities performed by the user (¶ [0017] discloses the wearable device 110 includes sensors 112). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device 155 of Pathak to incorporate configurations for presenting activity features and attributes back to the user in real-time as taught by Hardee. The motivation would have been to allow the user to see the activity attributes during the activity (¶ [0042] of Hardee). 

With regards to claim 11, Pathak discloses a method (Abstract describes a process) comprising: determining a gait attribute of a user of a wearable device in real time as the gait attribute occurs by leveraging the wearable device; wherein the wearable device is carried by the user (¶ [0035] discloses a risk score being computed in real time as the various forms of motion data are being captured and tracked for a user; ¶ [0036] disclose motion features being determined, wherein the motion features include gait attributes, wherein ¶ [0035] discloses the motion features are used to compute a risk score; Fig. 1 and ¶ [0032] disclose the motion data being captured by a wearable device 155); determining a model of a medical disease of the user with a machine learning algorithm that leverages factors comprising the determined gait attribute (¶ [0035] discloses comparison of tracked movements of a user model with a machine learning model trained to represent a specific chronic neurodegenerative or musculoskeletal disease when computing a risk score for a patient; ¶ [0035] discloses that the risk score is indicative of a patient having or developing a chronic neurogdegenerative or musculoskeletal disease, thereby indicating that the risk score is a representation (i.e., model) of at least one aspect of a medical disease of a user); and controlling an aspect of an application by leveraging the determined model (¶ [0068] discloses generating reports that include visualizations of the real-time risk score). 
Although Pathak discloses that the wearable device may be a fitness tracker, smart watch, pedometer, etc. that includes one or more sensors (e.g., accelerometers, gyroscopes, GPS, etc.) that track user movements (¶ [0032]), Pathak is silent with regards to the wearable device being a smartphone. 
(¶ [0017]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wearable device 155 of Pathak with a smartphone as taught by Hardee. Because both components are wearable and configured to monitor activities, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to controlling in real time as the gait attribute occurs, an avatar in the smartphone by leveraging the determined model. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses controlling in real time, as an activity is performed, an avatar of an application of a wearable device 110 using attributes (¶ [0042] discloses attributes of an avatar are controlled and displayed on display 118 of wearable device 110 in real-time as the user performs an activity, wherein the modification of the attribute is controlling an avatar because the avatar is adjusted). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Pathak to incorporate configurations for presenting activity features and attributes back to the user in real-time through an avatar as taught by Hardee. The motivation would have been to allow the user to see the activity attributes during the activity (¶ [0042] of Hardee). 

With regards to claim 18, Pathak discloses a method (Abstract describes a process) comprising: determining a gait attribute of a user of a wearable device in real time as the gait attribute occurs by leveraging the wearable device; wherein the (¶ [0035] discloses a risk score being computed in real time as the various forms of motion data are being captured and tracked for a user; ¶ [0036] disclose motion features being determined, wherein the motion features include gait attributes, wherein ¶ [0035] discloses the motion features are used to compute a risk score; Fig. 1 and ¶ [0032] disclose the motion data being captured by a wearable device 155); determining user’s status of a medical disease in real time as the gait attribute occurs by using a model that has been determined with a machine learning algorithm and that leverages the determined gait attribute and that models the medical disease (¶ [0035] discloses comparison of tracked movements of a user model with a machine learning model trained to represent a specific chronic neurodegenerative or musculoskeletal disease when computing a risk score for a patient; ¶ [0035] discloses that the risk score is indicative of a patient having or developing a chronic neurogdegenerative or musculoskeletal disease, thereby indicating that the risk score is a representation (i.e., model) of at least one aspect of a medical disease of a user; ¶ [0068] discloses generating report of a user’s status of a medical disease generated using the real time risk score); and controlling an aspect of an application with the determined status of the medical disease (¶ [0068] discloses communicating the report) 
Although Pathak discloses that the wearable device may be a fitness tracker, smart watch, pedometer, etc. that includes one or more sensors (e.g., accelerometers, gyroscopes, GPS, etc.) that track user movements (¶ [0032]), Pathak is silent with regards to the wearable device being a smartphone. 
(¶ [0017]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wearable device 155 of Pathak with a smartphone as taught by Hardee. Because both components are wearable and configured to monitor activities, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to controlling in real time as the gait attribute occurs, an avatar in the smartphone with the determined status. 
In a related system for monitoring a user (Abstract of Hardee), Hardee discloses controlling in real time, as an activity is performed, an avatar of an application of a wearable device 110 with a status of a user (¶ [0042] discloses attributes of an avatar are controlled and displayed on display 118 of wearable device 110 in real-time as the user performs an activity, wherein the modification of the attribute is controlling an avatar because the avatar is adjusted). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Pathak to incorporate configurations for presenting activity features and attributes back to the user in real-time through an avatar as taught by Hardee. The motivation would have been to allow the user to see the activity attributes during the activity (¶ [0042] of Hardee). 

With regards to claim 49, the above combination teaches or suggests that the determined model is parsed into the application’s language and implemented within the (¶ [0052] of Pathak discloses that the reports are generated by the system, thereby indicating that the report and its associated risk score are parsed into the language of the system). 

With regards to claim 59, the above combination teaches or suggests that the determining of the model of the disease comprises determining a probability that the user has the medical disease (¶ [0065] of Pathak discloses that the risk score is the probability that the user has the medical disease). 

With regards to claim 60, the above combination teaches or suggests that the user’s status of the medical disease is determined leveraging a probability that the user has the medical disease (¶ [0052] of Pathak discloses that the reports of the user’s status are generated by the system, ¶ [0065] of Pathak discloses that the risk score (which is included in the report) is the probability that the user has the medical disease). 

With regards to claim 100, the above combination teaches or suggests that the model of the medical disease is a mathematical relationship determined by the machine learning algorithm that leverages the gait attribute as a machine learning algorithm feature (¶ [0065] of Pathak discloses that the risk score is the probability (i.e., a mathematical relationship) that the user has the medical disease; ¶ [0035] of Pathak discloses the motion features from the machine learning model are used to compute a risk score). 

With regards to claim 101, the above combination teaches or suggests that the model of the medical disease is a mathematical relationship that includes the gait attribute determined by the machine learning algorithm that leverages the gait attribute as a machine learning algorithm feature (¶ [0065] of Pathak discloses that the risk score is the probability (i.e., a mathematical relationship) that the user has the medical disease; ¶ [0035] discloses the motion features from the machine learning model are used to compute a risk score, thereby indicating that the features of the gait attribute are necessarily included in the risk score).
 
With regards to claim 102, the above combination teaches or suggests that the machine learning algorithm leverages machine learning algorithm features which belong to at least four different groups of factors (¶ [0038] discloses that the features determined include (A) movement features related to gait (arm swing, stride length, stride frequency, pace, postural sway), (B) movement features tracked over time to detect fatigue, (C) certain motion features such as freezing, tremor, etc.; ¶ [0063] discloses that the features include (D) balance), wherein one of the at least four different groups is a group of factors which are determined leveraging a gait analysis (¶ [0038] discloses movement features related to gait, thereby indicating that the determination of the features will inherently be a “gait analysis”); wherein the rest of the at least four different groups are groups of factors which are determined leveraging means different from the gait analysis (the Examiner asserts that the determination of the features of the groups B-D will necessarily be different from the determination of the gait features of group A). 

With regards to claim 103, the above combination teaches or suggests that the machine learning algorithm leverages machine learning algorithm features which belong to at least four different groups of factors (¶ [0038] discloses that the features determined include (A) movement features related to gait (arm swing, stride length, stride frequency, pace, postural sway), (B) movement features tracked over time to detect fatigue, (C) certain motion features such as freezing, tremor, etc.; ¶ [0063] discloses that the features include (D) balance), wherein one of the at least four different groups is a group of factors which are determined leveraging a gait analysis (¶ [0038] discloses movement features related to gait, thereby indicating that the determination of the features will inherently be a “gait analysis”);  wherein a second group of the at least four different groups is a group of factors which is determined leveraging an assessment of the user’s balance (¶ [0063] discloses the determination of (D) balance), wherein the assessment of the user’s balance leverages means different from the gait analysis (the Examiner asserts that the determination of the features of the group D will necessarily be different from the determination of the gait features of group A because they are different determinations of different features ). 

With regards to claim 104, the above combination teaches or suggests that the machine learning algorithm leverages machine learning algorithm features which belong to at least four different groups of factors (¶ [0038] discloses that the features determined include (A) movement features related to gait (arm swing, stride length, stride frequency, pace, postural sway), (B) movement features tracked over time to detect fatigue, (C) certain motion features such as freezing, tremor, etc.; ¶ [0063] discloses that the features include (D) balance), wherein one of the at least four different groups is a group of factors which are determined leveraging a gait analysis (¶ [0038] discloses movement features related to gait, thereby indicating that the determination of the features will inherently be a “gait analysis”);  wherein a second group of the at least four different groups is a group of factors which is determined leveraging an assessment of the user’s balance (¶ [0063] discloses the determination of (D) balance), wherein the assessment of the user’s balance leverages means different from the gait analysis (the Examiner asserts that the determination of the features of the group D will necessarily be different from the determination of the gait features of group A because they are different determinations of different features ), wherein the assessment of the user’s balance leverages a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing).

With regards to claim 118, the above combination teaches or suggests that the determining of the model of the medical condition or disease comprises determining a probability that the user has the medical disease (¶ [0065] of Pathak discloses that the risk score is the probability that the user has the medical disease); wherein the probability that the user has the medical disease is determined leveraging a mathematical relationship (¶ [0035] discloses the “computing” of the risk score, wherein computations necessarily include mathematical relationships) which includes: a stride length of the user, and a quantized assessment of the user’s balance (¶ [0035], [0036] discloses that the features determined are used to compute the risk score include stride length and balance). 
With regards to claim 120, the above combination teaches or suggests that the determining of the model of the medical condition or disease comprises determining a probability that the user has the medical disease (¶ [0065] of Pathak discloses that the risk score is the probability that the user has the medical disease); wherein the probability that the user has the medical disease is determined leveraging a mathematical relationship (¶ [0035] discloses the “computing” of the risk score, wherein computations necessarily include mathematical relationships) which includes: a stride length of the user, and a quantized assessment of the user’s balance (¶ [0035], [0036] discloses that the features determined are used to compute the risk score include stride length and balance), and a position of the device (¶¶ [0018], [0036] discloses that the position is considered in the determination of the user’s features, thereby indicating that the mathematical relationships will necessarily rely upon the position of the device). 

Claims 43 and 119 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of US 2019/0150793 A1 (Barth). 
With regards to claim 43, Pathak further teaches that the determined gait attribute is the user’s stride length (¶¶ [0036], [0038], [0063]). 
The above combination of Pathak in view of Hardee fails to teach that said stride length is determined leveraging another machine learning algorithm that leverages the user’s device position as a machine learning algorithm feature. 
(¶ [0091] discloses a machine learning algorithm for determining stride length in relation to data segments; ¶ [0042] discloses the relationship between the data segments and the 3D movement of a sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method for determining the stride length as taught by Pathak with the method as taught by Barth. Because both methods are capable of identifying stride lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 119,the above combination teaches or suggests that the determining of the model of the medical condition or disease comprises determining a probability that the user has the medical disease (¶ [0065] of Pathak discloses that the risk score is the probability that the user has the medical disease); wherein the probability that the user has the medical disease is determined leveraging a mathematical relationship (¶ [0035] of Pathak discloses the “computing” of the risk score, wherein computations necessarily include mathematical relationships) which includes: a stride length of the user, and a quantized assessment of the user’s balance which is based on a static stand performed by the user (¶ [0035], [0036] of Pathak discloses that the features determined are used to compute the risk score include stride length and balance; ¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing). 

In a related system for monitoring stride length, Barth discloses determining a stride length by using a machine learning algorithm that leverages the position of a sensor as a machine learning algorithm feature (¶ [0091] discloses a machine learning algorithm for determining stride length in relation to data segments; ¶ [0042] discloses the relationship between the data segments and the 3D movement of a sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method for determining the stride length as taught by Pathak with the method as taught by Barth. Because both methods are capable of identifying stride lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of US 2009/0322540 (Richardson) (Previously cited).
With regards to claim 50, Pathak discloses the use of accelerometers (¶¶ [0032], [0054]). However, the above combination fails to teach leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays within the application, and determining a signal vector module, containing said 
In a related system for body monitoring, Richardson teaches that it is known to provide a method leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays (i.e. channels) within the application, and determining a signal vector module (i.e. acceleration vector), containing said fixed amount of samples, and storing said signal vector module in a separate array within the application, and wherein the four separate arrays are used as inputs in a method within the application (see at least abstract; figs. 1-4; par 0050-0051, 0063, 0067-0068 & 0070). Therefore, it would have been before the effective filing date of the claimed invention to have modified the method of Pathak in view of Hardee to incorporate leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays within the application, and determining a signal vector module, containing said fixed amount of samples, and storing said signal vector module in a separate array within the application, and wherein the four separate arrays are used as inputs in a method within the application as taught by Richardson in order to ensure capture of all dynamic motions of potential interest.

	With regards to claim 51, the above combination as described above in claim 1, fails to teach a method wherein said fixed amount of samples is 186. However, Richardson discloses that data sampled at 256 Hz within a time window (approximately 
The fixed number of samples would depend up the factors of desired time window and accuracy of the capturing of the dynamic motions of potential interest.  As such, the fixed number of samples is a results-effective variable that would have been optimized through routine experimentation based on the desired accuracy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the fixed number of samples, using the number suggested by Richardson as a starting point, so as to obtain the desired time window and the desired accuracy of capturing the dynamic motions of interest.  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fixed number of samples of the above combination such that it is 186. See MPEP 2144.05 (II) (A).

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of US 2016/0262608 A1 (Krueger).
With regards to claims 53, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing). 
The above combination is silent with regards to the balance being assessed using a Kalman filter which leverages an angle determined by leveraging a gravity vector which is measured by an accelerometer of the mobile or wearable device. 
In a related system for monitoring a balance of a user (¶ [0009] of Krueger), Krueger discloses monitoring features from an accelerometer and gyroscope by using a Kalman filter which leverages an angle determined by leveraging a gravity vector which is measured by an accelerometer of the mobile or wearable device (¶ [0300]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the balance determination of Pathak to incorporate using a Kalman filter which leverages an angle determined by leveraging a gravity vector which is measured by an accelerometer of the mobile or wearable device as taught by Krueger. The motivation would have been to provide signals that have been optimized for accuracy, stability, and response rate (¶ [0300] of Krueger).
With regards to claims 54, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] discloses the assessment of the user while standing). 

In a related system for monitoring a balance of a user (¶ [0009] of Krueger), Krueger discloses monitoring features from an accelerometer and gyroscope by using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device (¶ [0300]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the balance determination of Pathak to incorporate using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device as taught by Krueger. The motivation would have been to provide signals that have been optimized for accuracy, stability, and response rate (¶ [0300] of Krueger).
With regards to claims 55, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] discloses the assessment of the user while standing). 

In a related system for monitoring a balance of a user (¶ [0009] of Krueger), Krueger discloses monitoring features from an accelerometer and gyroscope by using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device (¶ [0300]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the balance determination of Pathak to incorporate using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device as taught by Krueger. The motivation would have been to provide signals that have been optimized for accuracy, stability, and response rate (¶ [0300] of Krueger).
The Examiner asserts that Kalman filter of the Krueger necessarily results in de-noising of the wavelets of the signal, thereby resulting in a wavelet de-noising. 

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of US 2016/0015299 A1 (Chan) (Previously cited).
With regards to claim 82, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] discloses the assessment of the user while standing). 
The above combination fails to teach that said balance is assessed using a Kalman filter to determine a difference between an angle determined leveraging a gravity vector which is measured by an accelerometer of a mobile or wearable device, and a value predicted by a model. 
In a related system for determining motion orientation, Chan teaches that assessing a posture, position, orientation, etc. includes using a Kalman filter which leverages a difference between an angle determined leveraging a gravity vector which is measured by a device’s accelerometer; wherein the Kalman filter leverages a difference between: an angle determined leveraging the accelerometer, and a value predicted by a model (¶ [0060] discloses that the angles are relative to gravity measurements: ¶ [0072] depicts a state propagation model). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the balance determination of Pathak to incorporate using a Kalman filter as taught by Chan to provide a more accurate depiction of the user’s 3D orientation (¶ [0072] of Chan).  

Claims 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of “Kalman-Filter-Based Orientation Determination Using Inertial/Magnetic Sensors: Observability Analysis and Performance Evaluation” (Sabatini) (Previously cited) and US 2016/0249833 A1 (Ronchi) (previously cited).
With regards to claim 91, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] discloses the assessment of the user while standing). 
The above combination fails to teach orientation that is assessed using a Kalman filter to determine an angle leveraging accelerometer and gyroscopes, and that the Kalman filter leverages a model that leverages a state matrix that considers an angle to be determined and a bias of the gyroscope; wherein the model further leverages a measurement form the gyroscope as a control input.
In a related system for orientation tracking, Sabatini teaches that a Kalman filter leverages a model that leverages a state matrix that considers an angle to be determined and a bias of the gyroscope; wherein the model further leverages a measurement form the gyroscope as a control input (see at least 3.1 Sensor Modeling beginning on Page 9188 with regards to the gyro outputs; see at least 3.3 Filter Implementation beginning on page 9190 with regards to the state matrix and the corresponding models including the continuous-time system model, discrete-time model, and other equations). It would have been obvious for one of ordinary skill 
The above combination fails to teach that said sensors’ signals are wavelet de-noised to obtain data leveraged by the Kalman filter. In a related system for frequency analysis of gait, Ronchi teaches that sensors’ signals are wavelet transformed to filter the data, thereby resulting in de-noised wavelets (¶ [0088]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signals from the sensors to incorporate the wavelet denoising as taught by Ronchi since such a modification would have been applying a known technique (i.e., denoising as taught by Ronchi) to a known device ready for improvement (i.e., the device the above combination) to yield predictable results such as filtering the sensor signals. 

With regards to claim 92, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] discloses the assessment of the user while standing). 
The above combination fails to teach orientation that is assessed using a Kalman filter to determine an angle leveraging accelerometer and gyroscopes, and that the 
In a related system for orientation tracking, Sabatini teaches that a Kalman filter leverages a model that leverages a state matrix that considers an angle to be determined and a bias of the gyroscope; wherein the model further leverages a measurement form the gyroscope as a control input (see at least 3.1 Sensor Modeling beginning on Page 9188 with regards to the gyro outputs; see at least 3.3 Filter Implementation beginning on page 9190 with regards to the state matrix and the corresponding models including the continuous-time system model, discrete-time model, and other equations). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed effective filing date of the claimed invention to have modified the orientation/balance determination of the above combination to incorporate the gyro processing as taught by Sabatini. The motivation would have been to provide a more accurate depiction of the sensor’s orientation state.
The above combination fails to teach that said sensors’ signals are wavelet de-noised to obtain data leveraged by the Kalman filter, wherein the wavelet denoising leverages a wavelet transformation using six levels of decomposition. In a related system for frequency analysis of gait, Ronchi teaches that sensors’ signals are wavelet transformed to filter the data using an SWT of Daubechies family of order 1 and level 7, thereby resulting in de-noised wavelets using at least six levels of decomposition (¶ [0088]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signals from the 
The Examiner notes that the 7 levels will necessarily include six levels of decomposition.

Claims 93 and 95 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of US 6,063,046 A (Allum ‘046) (Previously cited)
With regards to claim 93, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing) and that it comprises measuring variations of an angle with a vertical direction (¶ [0063] of Pathak discloses spine angle sway). 
The above combination fails to teach that the assessment of the user’s balance comprises measuring variations of an angle with a vertical direction while the device is held against the user’s chest,
(Col. 12, line 66 to Col. 13 line 33 depicts sway sensors 84 held against the user’s chest which measures variations in angles with respect to the vertical). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination to incorporate measuring variations of an angle with a vertical while the device is being held against the user’s chest as taught by Allum ‘046. The motivation would have been to provide an assessment of balance, thereby providing a more complete diagnostic analysis of the patient. 

With regards to claim 95, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing) and that it comprises measuring variations of an angle with a vertical direction (¶ [0063] of Pathak discloses spine angle sway). 
The above combination fails to teach that the assessment of the user’s balance comprises measuring variations of an angle with a vertical direction while the device is held against the user’s chest, wherein the quantizing uses a plurality of thresholds.
(Col. 12, line 66 to Col. 13 line 33 depicts sway sensors 84 held against the user’s chest which measures variations in angles with respect to the vertical; see Fig. 12 and Col. 23, lines 11-42 with regards to the quantized measures of trunk angles in relation to a normal sample population) wherein the quantizing uses a plurality of thresholds (Fig. 12 Col. 23, lines 11-42 depicts means 154 and standard deviations 144 of responses for a normal sample population, which are thresholds for normality which are used in the quantizing of the balance as normal, less than normal, or greater than normal, in relation to the normal sample population). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination to incorporate quantizing balance based on variations of an angle with a vertical while the device is being held against the user’s chest while the user stands with eyes closed as taught by Allum ‘046. The motivation would have been to provide an assessment of balance, thereby providing a more complete diagnostic analysis of the patient.	

Claims 110-111 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and evidenced by US 2016/0287177 A1 (Huppert). 
With regards to claim 110, the above combination teaches or suggests that the medical disease is Parkinson’s disease (¶ [0019] of Pathak). 


With regards to claim 111, the above combination teaches or suggests that the machine learning algorithm leverages machine learning algorithm features which belong to at least four different groups of factors (¶ [0038] discloses that the features determined include (A) movement features related to gait (arm swing, stride length, stride frequency, pace, postural sway), (B) movement features tracked over time to detect fatigue, (C) certain motion features such as freezing, tremor, etc.; ¶ [0063] discloses that the features include (D) balance), wherein one of the at least four different groups is a group of factors which are determined leveraging a gait analysis (¶ [0038] discloses movement features related to gait, thereby indicating that the determination of the features will inherently be a “gait analysis”); wherein the rest of the at least four different groups are groups of factors which are determined leveraging means different from the gait analysis (the Examiner asserts that the determination of the features of the groups B-D will necessarily be different from the determination of the gait features of group A). 
The above combination further teaches or suggests that the medical disease is Parkinson’s disease (¶ [0019] of Pathak). 
Huppert further teaches that Parkinson’s disease causes dysfunction of the autonomic cardiovascular system, thereby indicating that Parkinson’s disease is a cardiovascular disease. 

Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of Barth and Allum ‘046 
With regards to claim 113, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing) and that it comprises measuring variations of an angle with a vertical direction (¶ [0063] of Pathak discloses spine angle sway). Pathak further teaches that the determined gait attribute is the user’s stride length (¶¶ [0036], [0038], [0063]). 
The above combination of Pathak in view of Hardee fails to teach that said stride length is determined leveraging another machine learning algorithm that leverages the user’s device position as a machine learning algorithm feature. 
In a related system for monitoring stride length, Barth discloses determining a stride length by using a machine learning algorithm that leverages the position of a sensor as a machine learning algorithm feature (¶ [0091] discloses a machine learning algorithm for determining stride length in relation to data segments; ¶ [0042] discloses the relationship between the data segments and the 3D movement of a sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method for determining the stride length as taught by Pathak with the method as taught by 
The above combination fails to teach that the assessment of the user’s balance comprises measuring variations of an angle with a vertical direction while the device is held against the user’s chest,
In a related system for evaluating balance, Allum ‘046 teaches that an assessment of a user’s balance comprises measuring variations of: an angle with a vertical direction while the device is held against the user’s chest (Col. 12, line 66 to Col. 13 line 33 depicts sway sensors 84 held against the user’s chest which measures variations in angles with respect to the vertical). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination to incorporate measuring variations of an angle with a vertical while the device is being held against the user’s chest as taught by Allum ‘046. The motivation would have been to provide an assessment of balance, thereby providing a more complete diagnostic analysis of the patient. 

Claims 115 and 117 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 1 above, and further in view of Barth and Krueger 
With regards to claim 115, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing). Pathak further teaches that the determined gait attribute is the user’s stride length (¶¶ [0036], [0038], [0063]). 
The above combination of Pathak in view of Hardee fails to teach that said stride length is determined leveraging another machine learning algorithm that leverages the user’s device position as a machine learning algorithm feature. 
In a related system for monitoring stride length, Barth discloses determining a stride length by using a machine learning algorithm that leverages the position of a sensor as a machine learning algorithm feature (¶ [0091] discloses a machine learning algorithm for determining stride length in relation to data segments; ¶ [0042] discloses the relationship between the data segments and the 3D movement of a sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method for determining the stride length as taught by Pathak with the method as taught by Barth. Because both methods are capable of identifying stride lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to the balance being assessed using a Kalman filter which leverages an angle determined by leveraging projections of 
In a related system for monitoring a balance of a user (¶ [0009] of Krueger), Krueger discloses monitoring features from an accelerometer and gyroscope by using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device (¶ [0300]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the balance determination of Pathak to incorporate using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device as taught by Krueger. The motivation would have been to provide signals that have been optimized for accuracy, stability, and response rate (¶ [0300] of Krueger).

With regards to claim 117, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing). Pathak further teaches that the determined gait attribute is the user’s stride length (¶¶ [0036], [0038], [0063]). 

In a related system for monitoring stride length, Barth discloses determining a stride length by using a machine learning algorithm that leverages the position of a sensor as a machine learning algorithm feature (¶ [0091] discloses a machine learning algorithm for determining stride length in relation to data segments; ¶ [0042] discloses the relationship between the data segments and the 3D movement of a sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method for determining the stride length as taught by Pathak with the method as taught by Barth. Because both methods are capable of identifying stride lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to the balance being assessed using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device. 
In a related system for monitoring a balance of a user (¶ [0009] of Krueger), Krueger discloses monitoring features from an accelerometer and gyroscope by using a Kalman filter which leverages an angle determined by leveraging projections of a gravity vector which is measured by an accelerometer of the mobile or wearable device (¶ [0300]). It would have been obvious for one of ordinary skill in the art before the 
The Examiner asserts that Kalman filter of the Krueger necessarily results in de-noising of the wavelets of the signal, thereby resulting in a wavelet de-noising. 

Claim 125 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 18 above, and further in view of Barth 
With regards to claim 125, Pathak further teaches that the determined gait attribute is the user’s stride length (¶¶ [0036], [0038], [0063]). 
The above combination of Pathak in view of Hardee fails to teach that said stride length is determined leveraging another machine learning algorithm that leverages the user’s device position as a machine learning algorithm feature. 
In a related system for monitoring stride length, Barth discloses determining a stride length by using a machine learning algorithm that leverages the position of a sensor as a machine learning algorithm feature (¶ [0091] discloses a machine learning algorithm for determining stride length in relation to data segments; ¶ [0042] discloses the relationship between the data segments and the 3D movement of a sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method . 

Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 18 above, and further in view of Allum ‘046.
With regards to claim 127, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing) and that it comprises measuring variations of an angle with a vertical direction (¶ [0063] of Pathak discloses spine angle sway). 
The above combination fails to teach that the assessment of the user’s balance comprises measuring variations of an angle with a vertical direction while the device is held against the user’s chest,
In a related system for evaluating balance, Allum ‘046 teaches that an assessment of a user’s balance comprises measuring variations of: an angle with a vertical direction while the device is held against the user’s chest (Col. 12, line 66 to Col. 13 line 33 depicts sway sensors 84 held against the user’s chest which measures variations in angles with respect to the vertical). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination to incorporate measuring variations of an angle with a vertical while the device is being held against the user’s chest as taught by Allum ‘046. The motivation would have been to provide an assessment of balance, thereby providing a more complete diagnostic analysis of the patient. 

Claim 128 is rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Hardee, as applied to claim 18 above, and further in view of Allum ‘046
With regards to claim 128, the above combination teaches or suggests the machine learning algorithm further leverages an assessment of the user’s balance (¶ [0063] of Pathak discloses that one of the features that may be extracted from the user’s skeletal model includes balance and body/postural sway; ¶ [0035] of Pathak discloses the use of the features and the machine learning model to compute the risk score), wherein said assessment is based on a static stand of the user (¶¶ [0018], [0030] of Pathak discloses the assessment of the user while standing) and that it comprises measuring variations of an angle with a vertical direction (¶ [0063] of Pathak discloses spine angle sway). 
The above combination fails to teach that the assessment of the user’s balance comprises measuring variations of an angle with a vertical direction while the device is held against the user’s chest,
(Col. 12, line 66 to Col. 13 line 33 depicts sway sensors 84 held against the user’s chest which measures variations in angles with respect to the vertical). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination to incorporate measuring variations of an angle with a vertical while the device is being held against the user’s chest as taught by Allum ‘046. The motivation would have been to provide an assessment of balance, thereby providing a more complete diagnostic analysis of the patient. 

Allowable Subject Matter
Claims 44-45, 85, 87, 89, 105-109, 112, 114, 116, 121-124, 126, and 129-131 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With regards to claims 44-45, 114, 116, 122-124, 126, 129, and 131, the prior art does not teach or suggest that “the position of the device is defined as a set of positions relative to the user’s body comprising: in front of the user while a screen of the device faces the user at a height of the user’s stomach, and in front of the user while a screen 
	With regards to claim 85, the prior art does not teach or suggest “wherein the Kalman filter leverages a difference between: an angle determined leveraging a gravity vector which is measured by an accelerometer of the mobile or wearable device, and a value predicted by another model; wherein the value predicted by the another model is determined by multiplying a matrix by a state matrix; wherein the state matrix considers: the angle to be determined by the Kalman filter, and a bias of the a gyroscope of the mobile or wearable device; wherein the state matrix has only two rows” along with the other features of claim 85.
With regards to claims 87 and 89, the Applicant’s arguments were persuasive. Sabatini does not disclose features related to a jitter. 
With regards to claims 105-109, 112, and 130, the prior art does not teach or suggest “wherein a first group of the at least four different groups is a group of factors which are determined leveraging a gait analysis; wherein a second group of the at least four different groups is a group of factors which are determined leveraging an assessment of the user's balance; wherein the assessment of the user's balance leverages means different from the gait analysis; wherein a third group of the at least four different groups is a group of factors comprising a location of the user” along with the other features of claims 105-109, 112, and 130, respectively. 
With regards to claim 121, the prior art does not teach or suggest “and wherein said balance is assessed using a Kalman filter to determine an angle leveraging sensors of the device, wherein said sensors comprise an accelerometer and a . 

Response to Arguments
	Information Disclosure Statement
With regards to the assertion that the Applicant’s response is believed to be correct, at least because it provided a copy of the art, the Examiner agrees. The 4 non-patent literature documents were considered. 

Rejections of claims under 35 U.S.C. § 112
There are new grounds of rejections under 35 U.S.C. § 112(b) that were necessitated by the claim amendments filed 06/09/2020. 

Rejections of claims under 35 U.S.C. § 103
There are new grounds of rejections under 35 U.S.C. § 103 that were necessitated by the claim amendments filed 06/09/2020. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that the Applicant's arguments are applicable to the current 103 rejections, the Examiner makes the following comments. 
06/09/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 38-41 with regards to Richardson are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 With respect Chan, the Applicant asserts “Chan leverages the accelerometer to measure angular acceleration, as opposed to measuring an angle (orientation)”. This argument is not persuasive. Chan discloses that the orientation can be described as Euler angles (¶ [0072]), thereby indicating that angles are indeed determined. 
With respect to Sabatini, the Applicant asserts “More importantly, Sabatini is completely silent on any gait activity; in fact, the particularities of Sabatini's approach prevent gait analysis, at least because Sabatini focuses on computer simulations in which an IMU is either completely static or performing a pure sinusoidal rotation around . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791